Irving H. Saypol, J.
This motion is denied and the cross motion to dismiss the petition is granted.
Faced with the loss of employment as chemist in the New Fork City housing authority as the consequence of abolition of his job in a departmental reorganization, the petitioner sought, found and effected without interruption of his work a transfer to the department of purchase, although at a slightly lower salary. The alternative was a layoff and unpredictable loss of earnings pending preferential appointment to another job from such a list. Now, as a concomitant he seeks to compel the transfer of Ms name on a promotion list for senior chemist from the old to the new agency where there are 12 others entitled to compete in an appropriate examination for such advancement. If the petitioner’s transfer was involuntary, as he says it was, he would have such a right under the law (Rules of City Civil Service Comm., rule Y, § X, subds. 8, 9), Incident to the admimstrative procedure regulating transfers, the petitioner signed his consent which establishes the change as voluntary thereby contradicting the petitioner’s contention. Accordingly he has no right to relief.
Settle order.